Citation Nr: 0844165	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-02 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's claim was remanded 
in February 2005 and May 2006.  A video conference hearing 
was held in January 2007 before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.

In March 2007, the Board denied the veteran's claim for an 
initial rating in excess of 20 percent for his service-
connected low back disorder, which was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In an order dated August 5, 2008, the Court vacated the 
Board's March 2007 decision, and remanded the case for 
additional development pursuant to the terms of a Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Joint Motion is not clear.  The parties to 
the Joint Motion for Remand have determined that the March 
2005 VA examination report did not fully comply with the 
Board's February 2005 remand directives.  The Board, 
therefore, remands this case for additional examination as 
directed in the Joint Motion for Remand.

In a brief before the Court, the veteran's representative 
argued that Board's March 2007 decision mischaracterized an 
assessment from the March 2005 VA examiner that the veteran 
was faking some of his symptoms.  On remand, the Board will 
seek clarification from the VA examiner as to whether the 
veteran's range of motion findings during the VA examination 
in March 2005 are reliable and consistent with the overall 
evidentiary record, and obtain an explanation as to the 
significance of positive Waddell signs referenced in the 
examination report.

Finally, the Board wishes to avoid any basis for an 
additional remand.  The veteran has filed a claim for 
disability benefits with the Social Security Administration.  
These records were not obtained as the veteran indicated his 
claim was being decided on the same evidence before the 
Board.  He denied undergoing any examinations ordered by the 
Social Security Administration.  On remand, the RO should 
nevertheless obtain all medical and legal documents 
pertaining to the veteran's application for disability 
benefits with the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records of 
treatment for low back disability within the VA 
Central Arkansas Health Care System since March 
2004.

2.  The RO should obtain the veteran's Social 
Security Administration records, including all 
medical records which formed the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

3.  Afford the veteran a VA examination in order 
to determine the current nature and extent of 
service-connected lumbosacral spine disability.  
If available, examination should be scheduled 
with the examiner who conducted the March 2005 VA 
examination.  All indicated special studies and 
tests should be accomplished.  The claims folder 
should be made available to the examiner for use 
in studying the case.  If possible, but not 
required, the examiner is asked to review the 
Joint Motion of August 2008. 

To address the Court's concern in this case, the 
examiner is asked to provide a complete diagnosis 
and discussion on current symptomatology 
associated with service-connected lumbar spine 
disability.  The examiner should be directed to 
fully address all factors in each of the 
following questions: 

A.  The examiner is requested to provide 
complete information concerning the 
range of motion, including flexion, 
extension, lateral flexion in each 
direction and rotation in each 
direction.

B.  The examiner should note actual 
values for active, passive, as well as 
values considered to be normal ranges of 
motion for the veteran.  The examiner 
should state whether the veteran 
currently has ankylosis and if so, if 
such ankylosis is favorable or 
unfavorable.

C.  Also, the examiner is requested to 
determine the degree of intervertebral 
disc syndrome, if any, associated with 
the veteran's service-connected 
disabilities.

D.  The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic signs 
and symptoms resulting from 
intervertebral disc syndrome (if any) 
that are present constantly, or nearly 
so (if any).

E.  The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal segment 
of the lumbar spine.  If so, and 
provided that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate each 
segment on the basis of its chronic 
orthopedic manifestations or 
incapacitating episodes.

F.  The examiner is requested to 
determine the degree of intervertebral 
disc syndrome associated with service- 
connected lumbar spine disability.

G.  The examiner is asked to comment on 
the nature and extent of any chronic 
neurological manifestations-i.e., 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.

H.  The examiner should also document 
the number of weeks, if any, during the 
past 12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

I.  The examiner is asked to comment on 
the impact of functional loss due to 
pain, more movement than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement on 
the veteran's service-connected 
disability picture (please discuss each 
of these factors).

J.  The examiner is asked to comment on 
the impact of the service-connected 
spine disability picture on the 
veteran's ability to obtain and maintain 
employment.

K.  The examiner is asked to comment as 
to whether the veteran's range of motion 
findings during the March 2005 VA 
examination and at the time of this 
examination are reliable and consistent 
with the entire evidentiary record, and 
to provide an explanation as to the 
significance of the examiner's reference 
to positive Waddell sign.

4.  Thereafter, the RO should readjudicate the 
claim.  To avoid another Joint Motion, the RO 
should insure the VA examination meets the 
requires of the Board remand.  If the benefit 
sought on appeal remains denied, the appellant 
and the appellant's representative, if any, 
should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

